Smith, C. J.,
delivered the opinion of the court.
At the November, 1913, term of the court below the appellant exhibited its bill charging the continuous violation by the defendants, since 1895, of sections 1007, 3560, 3587, and 4437, Code of 1892, which now appear as sections 4057, 5002, and 5005, Code of 1906 (Hemingway’s Code, sections 6685, 3281, and 3287), by which the consolidation of com*876peting railroads and the making of contracts or agreements in restraint of trade, etc., are prohibited. The penalty imposed by these statutes, and herein sued for, includes fines and the forfeiture of domestic charters and of the right to do business in this state. Several of the defendants are domestic corporations, and all of them are engaged in interstate commerce.
In September, 1919, the court below dismissed the appellant’s bill, pursuant to a motion filed by the appellees praying therefor,-the ground of which is that the appellees’ railroads' had been taken over by the Director General of Railroads pursuant to the act of Congress approved March 21, 1918, entitled “An act to provide for the operation of transportation systems while under federal control, for the just compensation of their owners, and for other purposes” (U. S. Comp. St. 19X8, U. S. Comp. St. Ann. Supp. 1919, sections 3115 3-4a-3115 3-4p), which act does not permit the further prosecution of this suit.
The act of Congress here invoked can have no bearing upon the appellant’s right to punish the appellees for any past violations by them of its laws. It may be that a decree against the appellees could not have been enforced to the extent of interfering with the operation of their railroads by the Director General while they were under his control, but as to that we are not now called on to express an opinion; for that fact, if such it be, would at most have only suspended the full enforcement of the decree while the appellees’ railroads were being operated by the-Director General.
But it is contended by the appellees that the decree of the court below should be affirmed if for any other reason it was without jurisdiction to award the relief prayed for at the time the cause was dismissed, or would be without jurisdiction so to do should its decree be now reversed.
Among the reasons assigned for the court below being without jurisdiction to award the relief prayed for at the time the cause was dismissed is that the act of Congress known as the Clayton Anti-Trust Act, enacted in October, *8771914 (38 Stat. 730), has displaced the anti-trust laws of the states in so far as they apply to interstate railroads; and, if mistaken in that, they say that the court below would be without jurisdiction now to award the relief prayed for because the Interstate Commerce Commission, pursuant to the Federal Transportation Act of February 28, 1920 (41 Stat. 456), has granted permission to the appellees and other railroad companies to combine their roads into practically one system.
Without reference to the effect of these federal statutes upon the statutes of the state as to matters occurring after the enactment of the federal statutes, they neither legalize, nor prohibit punishment for, past violations of state laws.

Reversed and remanded.

Anderson and Ethridge, JJ., because of prior connection therewith, took no part in the decision of this cause.